DETAILED ACTION 116


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 04/22/2022 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement(s) filed on 04/22/2022, 09/8/2022 and 10/3/2022  has been considered.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since claim 4 requires that the n-type contact comprise an n-type contact layer and an n-type semiconductor contact layer, the recitation calling for, “… the n-type semiconductor contact layer disposed between the second absorbing layer and the n-type contact” is vague and/or confusing. For examination purposes, it will be assumed to read  “… the n-type semiconductor contact layer disposed between the second absorbing layer and the n-type contact layer.”

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1-3, 5-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (“Cho”) US PG-Pub 2015/0286078.
Cho discloses in Figs. 6-8 a PIN-type photodiode comprising: a p-type contact (element 103); an n-type contact (element 102); a first absorbing layer (element 114b) disposed between the p-type contact and the n-type contact, the first absorbing layer characterized by a first absorption coefficient -- Cho  employs GaAs; and a second absorbing layer (element 113b) disposed between the first absorbing layer and the n-type contact, the second absorbing layer characterized by a second absorption coefficient -- -- Cho employs In0.15Ga0.85As. Note that a material having a lower energy bandgap corresponds to a higher absorption coefficient. In the instant case, while EgGaAs = 1.48 eV,  EgIn0.15Ga0.85As = 1.2 eV; hence the limitation, “… wherein second absorption coefficient is greater than the first absorption coefficient” is met. 
Re claim 2, Cho discloses wherein the first absorbing layer comprises GaAs and the second absorbing layer comprises In0.15Ga0.85As (Fig. 6). 
Re claim 3, Cho discloses a non-absorbing drift layer (element 111) disposed between the second absorbing layer and the n-type contact. Note that Cho, similar to Applicant’s, suggests employing Al0.31Ga0.69As (Fig. 6) a material having a larger band gap and Cho’s element 111 is capable of functioning as a non-absorbing drift layer.
Re claim 5, Cho discloses a third absorbing layer (element 114a) disposed between the second absorbing layer (element 113b) and the n-type contact (element 102), the third absorbing layer characterized by the first absorption coefficient; and a fourth absorbing layer (element 113a) disposed between the third absorbing layer (element 114a) and the n-type contact (element 102), the fourth absorbing layer characterized by the second absorption coefficient. 
Re claim 6, Cho discloses a substrate (element 101), wherein the n-type contact is disposed on the substrate. 
Re claim 7, Cho discloses (¶[0006]) a first electrode in electrical communication with the p-type contact and a second electrode in electrical communication with the n-type contact. 
Re claim 10, Cho employs absorbing materials (Fig. 6) similar to those of Applicant’s; thus, the limitation “wherein the first absorbing layer and the second absorbing layer are configured to absorb light in a wavelength range comprising at least a portion of a range 800-900 nm.” is met.
9.	Claim(s) 1, 3, 4, 6, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giboney (“Giboney”) USPAT 6,740,908.
Giboney discloses in Fig. 2 a PIN-type photodiode comprising: a p-type contact (anode element 17a + 116 + heavily doped semiconductor material, not illustrated in Fig. 2 but discussed in paragraph connecting cols. 10 and 11, connecting the anode to element 116); an n-type contact (cathode element 17b + 115 + heavily doped semiconductor material not illustrated in Fig. 2, “… an analogous situation exists with respect to the cathode contact 117b and the contact layer 115”, col. 11, lines 30-35); a first absorbing layer (element 112) disposed between the p-type contact and the n-type contact, the first absorbing layer characterized by a first absorption coefficient -- Giboney suggests, among others, employing GaAlAs (paragraph connecting cols. 5 and 6); and a second absorbing layer (element 113) disposed between the first absorbing layer and the n-type contact, the second absorbing layer characterized by a second absorption coefficient -- Giboney suggests, among others, employing InP (col. 6, lines 30-49). Note that a material having a lower energy bandgap corresponds to a higher absorption coefficient. In the instant case, while EgInP = 1.35 eV,  EgGaAlAs ranges 1.42-2.16 eV; hence the limitation, “… wherein second absorption coefficient is greater than the first absorption coefficient” is met. 
Re claim 3, Giboney discloses a non-absorbing drift layer (element 114) disposed between the second absorbing layer and the n-type contact. Note that Giboney, similar to Applicant’s, suggests, among others, employing GaInAsP (col. 7, lines 44-65) a material having a larger band gap and Giboney’s element 114 is capable of functioning as a non-absorbing drift layer.
Re claim 4, Giboney discloses wherein the n-type contact comprises an n-type contact layer (heavily doped semiconductor material, connecting the cathode 117b to element 115, “… an analogous situation exists with respect to the cathode contact 117b and the contact layer 115”, col. 11, lines 30-35) and an n-type semiconductor contact layer (element 115); the n-type semiconductor contact layer disposed between the second absorbing layer (element 113) and the n-type contact layer. 
Re claim 6, Giboney discloses a substrate (element 119), wherein the n-type contact is disposed on the substrate.
Re claim 7, Giboney discloses a first electrode (anode element 117a) in electrical communication with the p-type contact and a second electrode (cathode element 117b) in electrical communication with the n-type contact. 
Re claim 10, Giboney employs absorbing materials (paragraph connecting cols. 5 and 6 and col. 6, lines 30-49) similar to those of Applicant’s; thus, the limitation “wherein the first absorbing layer and the second absorbing layer are configured to absorb light in a wavelength range comprising at least a portion of a range 800-900 nm.” is met.
10.	Claim(s) 11, 12 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giboney.
Giboney discloses in Fig. 2 a PIN-type photodiode (element 100) comprising: a p-type contact (anode element 17a + 116 + heavily doped semiconductor material, not illustrated in Fig. 2 but discussed in paragraph connecting cols. 10 and 11, connecting the anode to element 116); an n-type contact (cathode element 17b + 115 + heavily doped semiconductor material not illustrated in Fig. 2, “… an analogous situation exists with respect to the cathode contact 117b and the contact layer 115”, col. 11, lines 30-35); a first absorbing layer (element 112) disposed between the p-type contact and the n-type contact; and a non-absorbing accelerating layer (element 114) disposed between the first absorbing layer and the n-type contact. 
Re claim 12, Giboney discloses wherein the first absorbing layer comprises GaAs and the non-absorbing accelerating layer comprises n-type doped AlGaAs (col. 20, lines 39-48). Note that Giboney, similar to Applicant’s, suggests, among others, employing AlGaAs (col. 20, lines 39-48) compound having a larger band gap and Giboney’s element 114 is capable of functioning as a non-absorbing accelerating layer.
Re claim 17, Giboney discloses a substrate (element 119), wherein the n-type contact is disposed on the substrate.
Re claim 18, Giboney discloses a first electrode (anode element 117a) in electrical communication with the p-type contact and a second electrode (cathode element 117b) in electrical communication with the n-type contact. 
Re claim 19, Giboney employs absorbing materials (paragraph connecting cols. 5 and 6 and col. 6, lines 30-49) similar to those of Applicant’s; thus, the limitation “wherein the first absorbing layer and the second absorbing layer are configured to absorb light in a wavelength range comprising at least a portion of a range 800-900 nm.” is met.
11.	Claim(s) 11 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyonaka et al. (“Toyonaka”) US PG-Pub 2019/0280147.
Toyonaka discloses in Fig. 6 a PIN-type photodiode comprising: a p-type contact (anode element 216 + 213); an n-type contact (cathode element 217 + 214); a first absorbing layer (element 211/212) disposed between the p-type contact and the n-type contact; and a non-absorbing accelerating layer (element 238) disposed between the first absorbing layer and the n-type contact. 
Re claim 17, Toyonaka discloses a substrate (element 215), wherein the n-type contact is disposed on the substrate.
Re claim 18, Toyonaka discloses a first electrode (anode element 216) in electrical communication with the p-type contact and a second electrode (cathode element 217) in electrical communication with the n-type contact. 
Re claim 19, Toyonaka employs absorbing materials (paragraph 0057) similar to those of Applicant’s; thus, the limitation “wherein the first absorbing layer and the second absorbing layer are configured to absorb light in a wavelength range comprising at least a portion of a range 800-900 nm.” is met.
12.	Claim(s) 11, 14, 15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (“Cho”) US PG-Pub 2015/0286078.
Cho discloses in Figs. 6-8 a PIN-type photodiode comprising: a p-type contact (anode element 103); an n-type contact (102); a first absorbing layer (element 114b) disposed between the p-type contact and the n-type contact; and a non-absorbing accelerating layer (element 112) disposed between the first absorbing layer and the n-type contact. 
Re claim 14, Cho discloses a non-absorbing drift layer (element 111) disposed between the non-absorbing accelerating layer (element 112) and the n-type contact. 
Re claim 15, Cho discloses a second absorbing layer (element 113b), wherein the first absorbing layer is characterized by a first absorption coefficient -- Cho  employs GaAs; and the second absorbing is characterized by a second absorption coefficient -- Cho employs In0.15Ga0.85As. Note that a material having a lower energy bandgap corresponds to a higher absorption coefficient. In the instant case, while EgGaAs = 1.48 eV,  EgIn0.15Ga0.85As = 1.2 eV; hence the limitation, “…second absorption coefficient is higher than the first absorption coefficient” is met. 
Re claim 17, Cho discloses a substrate (element 101), wherein the n-type contact is disposed on the substrate. 
Re claim 18, Cho discloses (¶[0006]) a first electrode in electrical communication with the p-type contact and a second electrode in electrical communication with the n-type contact. 
Re claim 19, Cho employs absorbing materials (Fig. 6) similar to those of Applicant’s; thus, the limitation “wherein the first absorbing layer and the second absorbing layer are configured to absorb light in a wavelength range comprising at least a portion of a range 800-900 nm.” is met.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 8, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giboney in view of Ritenour et al. (“Ritenour”) US PG-Pub 2019/0181281.
	Re claims 8 and 13, Giboney teaches the device structure as recited in the claim. The difference between Giboney and the present claim is the recited non-absorbing layer doping concentration. 
Ritenour discloses a non-absorbing accelerating layer (element 114/115/117, Figs. 4-7 and ¶[0064]) with n-type doping concentration within the recited range (¶[0067]) disposed between (a) the second and first absorbing layer (element 108a and 108b) and (b) the n-type contact. Note that Ritenour suggests (¶[0093]) the layers of cell 140/200 could be deposited or formed in different order other than those shown in Figs. 4-7 and it is within the scope of the invention that the n-type contact 105 is at disposed at the bottom which would yield a non-absorbing accelerating layer (element 114/115/117) to be disposed between (a) the second and first absorbing layer (element 108a and 108b) and (b) the n-type contact (element 105).
Ritenour's teachings could be incorporated with Giboney's device which would result in the claimed invention. The motivation to combine Ritenour's teachings would be to reduce barrier effects (¶[0071]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Ritenour's teachings to arrive at the claimed invention.
Re claim 9, a non-absorbing drift layer (element 117) disposed between the non-absorbing accelerating layer (element 115) and the n-type contact (element 105). Note that Ritenour suggests (¶[0093]) that the layers of cell 140/200 could be deposited or formed in different order other than those shown in Figs. 4-7 and it is within the scope of the invention that the n-type contact 105 is at disposed at the bottom which would yield a non-absorbing drift layer (element 117) to be disposed between the non-absorbing accelerating layer (element 115) and the n-type contact (element 105).
 14.	Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyonaka in view of Ritenour.
	Toyonaka teaches the device structure as recited in the claim. The difference between Toyonaka and the present claim is the recited non-absorbing n-type AlGaAs layer. 
Ritenour discloses wherein a first absorbing layer (108, Figs. 4-8) comprises GaAs (Fig. 6D) and a non-absorbing accelerating layer (element 114/115/117) comprises n-type doped AlGaAs (Fig. 6D). 
Ritenour's teachings could be incorporated with Toyonaka's device which would result in the claimed invention. The motivation to combine Ritenour's teachings would be to reduce barrier effects (¶[0071]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Ritenour's teachings to arrive at the claimed invention.
Re claim 13, Ritenour discloses wherein the n-type doped AlGaAs having a doping concentration within the recited range (¶[0067]).
15.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyonaka in view of Giboney.
	Toyonaka teaches the device structure as recited in the claim. The difference between Toyonaka and the present claim is the recited second absorbing layer. 
Giboney discloses a second absorbing layer (element 113), wherein a first absorbing layer (element 112) is characterized by a first absorption coefficient -- Giboney suggests, among others, employing GaAlAs (paragraph connecting cols. 5 and 6); and the second absorbing layer (element 113) is characterized by a second absorption coefficient -- Giboney suggests, among others, employing InP (col. 6, lines 30-49). Note that a material having a lower energy bandgap corresponds to a higher absorption coefficient. In the instant case, while EgInP = 1.35 eV,  EgGaAlAs ranges 1.42-2.16 eV; hence the limitation, “… wherein second absorption coefficient is higher than the first absorption coefficient” is met. 
Giboney’s teachings could be incorporated with Toyonaka's device which would result in the claimed invention. The motivation to combine Ritenour's teachings would be to enhance electron response (abstract and col. 2, lines 43-53). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Giboney’s teachings to arrive at the claimed invention.
16.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyonaka in view of Giboney as applied to claims 11 and 15 above, and further in view of Ritenour.
The combined references of Toyonaka and Giboney teach the device structure as recited in the claim. The difference between the combined references and the present claim is the recited n-type AlGaAs. 
Ritenour discloses a non-absorbing accelerating layer (element 114/115/117, Figs. 4-7 and ¶[0064]) comprising n-type AlGaAs disposed between a second absorbing layer (element 108 (Figs. 5D/6D) and the n-type contact. Note that Ritenour suggests (¶[0093]) the layers of cell 140/200 could be deposited or formed in different order other than those shown in Figs. 4-7 and it is within the scope of the invention that the n-type contact 105 is at disposed at the bottom which would yield a non-absorbing accelerating layer (element 114/115/117) to be disposed between the second absorbing layer (element 108a/108b/108c) and the n-type contact (element 105).
Ritenour's teachings could be incorporated with the combined references which would result in the claimed invention. The motivation to combine Ritenour's teachings would be to reduce barrier effects (¶[0071]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Ritenour's teachings to arrive at the claimed invention.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2014/0319638 to Chia discloses a photodiode including first and second semiconductor layers that absorb photons of first and second wavelengths respectively. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893